DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2013/0075728 A1 hereinafter referred to as “Liu”).
With respect to claim 1, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), a pixel structure, comprising a first group of thin film transistors (240a), a second group of thin film transistors (250a) and a pixel electrode (260), the first group of thin film transistors (240a) and the second group of thin film transistors (250a) each comprising at least two thin film transistors, source electrodes (244a) of all the thin film transistors (240a) in the first group of thin film transistors being connected to a same data line (230), drain electrodes (246c) of all the thin film transistors in the first group of thin film transistors being connected to sources electrodes (254a) of all the thin film transistors (250a) in the second group of thin film transistors (250a), drain electrodes (256a) of all the thin film transistors in the second group of thin film transistors (250a) being connected to the pixel electrode (260), and gate electrodes (242) of all the thin film transistors in the first group of thin film transistors (240a) and gate electrodes (252) of all the thin film transistors in the second group of thin film transistors (250a) being connected a same gate line (220) (see Par.[0031]-[0033] wherein first TFT group 240a and 250a each including two TFTs of two source strip shape 244a, 244b along with first drain electrodes 246a, 246b for first TFT group and of two drain 256a, 256b along with two source 254a, 254b  (e.g. see Figs.2-5 wherein cross section through each source 244 and drain 256 define TFTs) are disclosed; see Figs.2, 9, Par.[0021] wherein source electrodes 244 of TFTs structure “R” are to be connected to data line 230 and drain electrodes 256 of TFTs structure “R” are to be connected to pixel electrode 260 are disclosed).
With respect to claim 2, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), the pixel structure, wherein the first group of thin film transistors (240a) comprises 2-4 thin film transistors, and the second group of thin film transistors (250a) comprises 2-4 thin film transistors (see Par.[0031]-[0033] wherein first TFT group 240a and 250a each including two TFTs of two source strip shape 244a, 244b along with first drain electrodes 246a, 246b for first TFT group and of two drain 256a, 256b along with two source 254a, 254b  (e.g. see Figs.2-5 wherein cross section through each source 244 and drain 256 define TFTs) are disclosed).
With respect to claim 3, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), the pixel structure, wherein a number of the thin film transistors in the first group of thin film transistors (240) is the same as a number of the thin film transistors in the second group of thin film transistors (250) (see Par.[0031]-[0033] wherein first TFT group 240a and 250a each including two TFTs of two source strip shape 244a, 244b along with first drain electrodes 246a, 246b for first TFT group and of two drain 256a, 256b along with two source 254a, 254b  (e.g. see Figs.2-5 wherein cross section through each source 244 and drain 256 define TFTs) are disclosed).
With respect to claim 9, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), the pixel structure, wherein the drain electrodes of all the thin film transistors in the first group of thin film transistors and the source electrodes of all the thin film transistors in the second group of thin film transistors are in an integral structure, the integral structure being a polygon electrode (see Fig.9, wherein polygon (e.g. rectangular) shape source and drain electrodes are shown).
With respect to claim 10, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), the pixel structure, wherein the source electrodes of all the thin film transistors in the first group of thin film transistors and the drain electrodes of all the thin film transistors in the second group of thin film transistor are long strip electrodes.
With respect to claim 11, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), the pixel structure according to claim 10, wherein each of the long strip electrodes is arranged corresponding to a side of the polygon electrode respectively, and a length direction of the long strip electrode is parallel with the corresponding side of the long strip electrode in the polygon electrode.
With respect to claim 15, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), the pixel structure, wherein the gate electrodes of the first group of thin film transistors and the second group of thin film transistors are in an integral structure, and the integral structure is a block electrode.
With respect to claim 16, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), the pixel structure, wherein the gate electrodes, source electrodes and drain electrodes of the first group of thin film transistors and the second group of thin film transistors are metal electrodes (see Par.[0024] wherein metal used for electrodes is disclosed).
With respect to claim 17, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), the pixel structure, wherein the pixel electrode is an indium tin oxide thin film (see Par.[0026] wherein transparent electrode (e.g. ITO) as pixel electrode is disclosed).
With respect to claim 18, Liu discloses, in Fig.9 (with certain limitations borrowed from Figs.2-5), An array substrate, comprising a pixel structure, and the pixel structure comprising a first group of thin film transistors, a second group of thin film transistors and a pixel electrode, the first group of thin film transistors and the second group of thin film transistors each comprising at least two thin film transistors, source electrodes of all the thin film transistors in the first group of thin film transistors being connected to a same data line, drain electrodes of all the thin film transistors in the first group of thin film transistors being connected to sources electrodes of all the thin film transistors in the second group of thin film transistors, drain electrodes of all the thin film transistors in the second group of thin film transistors being connected to the pixel electrode, and gate electrodes of all the thin film transistors in the first group of thin film transistors and gate electrodes of all the thin film transistors in the second group of thin film transistors being connected a same gate line (see Par.[0031]-[0033] wherein first TFT group 240a and 250a each including two TFTs of two source strip shape 244a, 244b along with first drain electrodes 246a, 246b for first TFT group and of two drain 256a, 256b along with two source 254a, 254b  (e.g. see Figs.2-5 wherein cross section through each source 244 and drain 256 define TFTs) are disclosed; see Figs.2, 9, Par.[0021] wherein array substrate including source electrodes 244 of TFTs structure “R” are to be connected to data line 230 and drain electrodes 256 of TFTs structure “R” are to be connected to pixel electrode 260 are disclosed).
With respect to claim 19, Liu discloses, in Figs.9 (with certain limitations borrowed from Figs.2-5), a display device, comprising an array substrate comprising a pixel structure, and the pixel structure comprising a first group of thin film transistors, a second group of thin film transistors and a pixel electrode, the first group of thin film transistors and the second group of thin film transistors each comprising at least two thin film transistors, source electrodes of all the thin film transistors in the first group of thin film transistors being connected to a same data line, drain electrodes of all the thin film transistors in the first group of thin film transistors being connected to sources electrodes of all the thin film transistors in the second group of thin film transistors, drain electrodes of all the thin film transistors in the second group of thin film transistors being connected to the pixel electrode, and gate electrodes of all the thin film transistors in the first group of thin film transistors and gate electrodes of all the thin film transistors in the second group of thin film transistors being connected a same gate line (see Par.[0031]-[0033] wherein first TFT group 240a and 250a each including two TFTs of two source strip shape 244a, 244b along with first drain electrodes 246a, 246b for first TFT group and of two drain 256a, 256b along with two source 254a, 254b  (e.g. see Figs.2-5 wherein cross section through each source 244 and drain 256 define TFTs) are disclosed; see Figs.2, 9, Par.[0021] wherein source electrodes 244 of TFTs structure “R” are to be connected to data line 230 and drain electrodes 256 of TFTs structure “R” are to be connected to pixel electrode 260 are disclosed).
With respect to claim 20, Liu discloses, in Figs.9 (with certain limitations borrowed from Figs.2-5), the pixel structure, wherein a number of the thin film transistors in the first group of thin film transistors is the same as a number of the thin film transistors in the second group of thin film transistors.
Allowable Subject Matter
Claims 4-8 and 12-14 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claims 4 and 10, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, “the first group of thin film transistors and the source electrodes of all the thin film transistors in the second group of thin film transistors are in an integral structure, and the integral .
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited prior art of: Tanaka et al. US 2011/0001736 A1; Cheng et al. US 2015/0372016 A1; Gu et al. US 2019/0296152 A1; Kim et al. US 2006/0033446 A1 each anticipates claimed elements of claim 1.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818